Citation Nr: 0323459	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for mechanical low back 
pain and knee disability on a direct basis.  

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS) on a direct basis.  

3.  Entitlement to service connection for diarrhea on a 
direct basis.

4.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for disability other 
than CFS manifested by headaches on a direct basis.

6.  Entitlement to service connection for disability other 
than CFS manifested by memory loss on a direct basis.

7.  Entitlement to service connection for disability other 
than CFS manifested by sleep disturbance on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1995, which included service in the Southwest Asia 
theater of operations from October 1990 to April 1991, as a 
heavy construction equipment operator.  He was deployed to 
Saudi Arabia where he participated in Operation Desert 
Shield/Storm.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2002).  He 
also had prior active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that, among other things, denied claims of service 
connection on a direct basis and under 38 C.F.R. § 3.317, for 
arthralgia of multiple joints (claimed as aching 
joints/muscle fatigue), diarrhea, fatigue, headaches, memory 
loss, skin condition, and sleep disability.  In June 1999, 
the veteran testified at a hearing before a Veterans Law 
Judge (VLJ).  In August 2000, the Board remanded this case, 
in part, for additional development.  

The Board notes that, by rating action of January 1996, the 
RO, in pertinent part, denied a claim of direct service 
connection for mechanical low back pain and bilateral knee 
condition.  That same month, the RO notified the veteran of 
that decision, but he did not initiate an appeal within the 
one-year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (1995).  As noted above, in October 1997, the RO 
denied a claim of service connection for aching joints/muscle 
fatigue on a direct basis.  This claim was not the veteran's 
first such claim with respect to the joint pain involving the 
back and the knees because these same contentions were 
addressed in the January 1996 RO denial.  Consequently, the 
Board construes the veteran's current service connection 
claim involving the joint pain of the back and the knees on a 
direct basis as an application to reopen a previously denied 
claim of service connection for mechanical low back pain and 
knee disability on a direct basis.

The Board also notes that, besides the issues listed above, 
the issues of whether new and material evidence has been 
received to reopen a claim of service connection for a skin 
disability manifested by blisters of the hands, feet, and 
tongue on a direct basis, and entitlement to service 
connection for skin disability manifested by blisters of the 
hands, feet, and tongue as a chronic disability resulting 
from an undiagnosed illness were developed for appellate 
review following the October 1997 rating decision.  In a 
February 2003 decision, the RO granted service connection for 
dyshidrotic eczema.  The RO specifically mentioned the hands 
and feet as being affected.  Although the tongue was not 
mentioned, no further action was taken with respect to the 
claim of service connection for blisters affecting the 
tongue.  Consequently, the Board infers from the manner in 
which this claim was adjudicated by the RO that the award of 
service connection contemplates dyshidrotic eczema wherever 
it may appear, including the tongue.  Accordingly, these skin 
claims are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board further notes that, because the Board is granting 
the claim of service connection for CFS under the provisions 
of law pertaining to direct service connection, the question 
of whether the veteran is entitled to service connection for 
the following disabilities as resulting from an undiagnosed 
illness under the provisions of law pertaining to 38 C.F.R. 
§ 3.317 are now considered moot:  aching joints/muscle 
fatigue, fatigue, headaches, memory loss, and sleep 
disturbance.  This is so because these problems are--as will 
be discussed below--specifically identified as symptoms of 
CFS and are therefore part of the disability that is now 
service connected.  38 C.F.R. § 3.317.  The RO should rate 
the veteran's CFS with each of these symptoms in mind.

Additionally, as noted in the Board's August 2000 decision, 
in a June 1999 hearing before a VLJ, the veteran indicated 
that, since returning from the Persian Gulf War, he has 
developed symptoms involving constipation and an irregular 
bowel pattern.  He claims that service connection is 
warranted for these symptoms as they represent chronic 
disabilities resulting from an undiagnosed illness.  These 
issues have not been addressed by the RO and are referred for 
appropriate action.

Finally, given the grant of the application to reopen a 
previously denied claim of service connection for mechanical 
low back pain and knee disability, as set forth below, the 
Board will address the underlying question of service 
connection for mechanical low back pain and knee disability 
in the remand that follows the decision below.  The claims of 
service connection for diarrhea on a direct basis, service 
connection for diarrhea as a chronic disability resulting 
from an undiagnosed illness, service connection for 
disability other than CFS manifested by headaches on a direct 
basis, service connection for disability other than CFS 
manifested by memory loss on a direct basis, and service 
connection for disability other than CFS manifested by sleep 
disability on a direct basis will also be addressed in the 
remand that follows the decision below.




FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  By rating action in January 1996, the RO denied a claim 
of entitlement to service connection for mechanical low back 
pain and knee disability.  The veteran was notified of the 
denial by letter that same month, but he did not initiate an 
appeal.  

3.  Certain new evidence received since the January 1996 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of a claim of service connection for 
mechanical low back pain and knee disability.

4.  The veteran's symptoms of aching joints/muscle fatigue, 
fatigue, headaches, neuropsychological symptoms of memory 
loss, and sleep disturbances, have been attributed to a known 
clinical diagnosis of CFS.

5.  The veteran has CFS that likely began during his military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for mechanical 
low back pain and knee disability has been received.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The veteran has chronic fatigue syndrome manifested by 
aching joints/muscle fatigue, fatigue, headaches, 
neuropsychological symptoms of memory loss, and sleep 
disturbance that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's service medical records show that, in 
December 1990, he was seen for complaints of left knee pain 
for the previous seven days.  The assessments were pulled 
muscles and left knee soft tissue pains.  In June 1991, he 
was seen for complaints of low back pain.  The assessment was 
low back strain.  Upon follow-up treatment in August 1991, 
the assessment was possible strain.  In October 1991, he was 
seen for complaints of low back pain - heavy equipment 
operations.  The assessment was mechanical low back pain.  X-
ray of the lumbosacral spine was normal.  In November 1991, 
the assessment was resolving low back pain.  In August 1995, 
he was seen for complaints of knee pain.

When examined by VA in December 1995, the veteran reported 
that, every now and then, his back would get sore.  He also 
had some aching in his knees.  The impressions included 
overuse syndrome of the knees and intermittent low back pain.

Based on the evidence of record, by rating action of January 
1996, the RO denied a claim of entitlement to service 
connection for mechanical low back pain and bilateral knee 
disability on the basis that the evidence did not demonstrate 
the existence of a disability for which service connection 
could be granted.  The RO notified the veteran of that 
decision that same month, but he did not initiate an appeal 
within the one-year period allowed and, as a result, the 
denial became final.  38 C.F.R. §§ 20.302, 20.1103 (1995).

Thereafter, correspondence and treatment reports from private 
physicians and VA, as well as VA examination reports were 
submitted, documenting the veteran's treatment for back and 
knee problems.  The record also shows that the veteran has 
repeatedly complained of having had aching joints/muscle 
fatigue since his return from active duty in the Southwest 
Asia theater during the Persian Gulf War.  The veteran has 
made these complaints during outpatient visits, examinations, 
written statements, and during his hearing before a VLJ.  

The veteran's application to reopen was received by VA in 
March 1997.  By rating action of October 1997, the RO denied 
the veteran's claim of service connection, as explained above 
in the Introduction section.  It is from the October 1997 
decision that the present appeal arises.

In this regard, the claim of service connection for 
mechanical low back pain and knee disability may now be 
reopened only if new and material evidence has been received 
since the last final disallowance of the claim in January 
1996.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been received in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a) (2001).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his case.

With respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of service connection for mechanical low back pain and 
knee disability, the Board has reviewed the additional 
evidence received subsequent to the January 1996 RO denial 
and finds that new and material evidence has been presented.  
(The specified basis for the denial of service connection in 
January 1996 was that the evidence of record did not contain 
a diagnosis of either a back or knee disability for which 
service connection could be granted.)  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, an April 
2002 VA examination report indicating that the veteran now 
has a current diagnosis of back and knee disabilities.  
Specifically, the veteran was found to have chronic lumbar 
strain and chronic knee strain.

The Board finds that the April 2002 VA examination report 
constitutes evidence that is new and material as defined by 
38 C.F.R. § 3.156(a).  In short, this evidence tends to 
support the veteran's claim in a manner different from the 
evidence previously of record, particularly with respect to a 
current diagnosis.  At the time of the RO's final decision in 
January 1996, the record did not contain evidence of any back 
or knee problems for which service connection could be 
granted.  What is different about the newly received evidence 
is that it now includes a current diagnosis of back and knee 
disabilities for which service connection may be awarded, 
something that was not shown previously by the medical 
evidence.  Consequently, it may be said that the evidence 
bears directly and substantially upon the issue at hand, is 
neither duplicative nor cumulative, and is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claims.  38 C.F.R. § 3.156(a).  In 
other words, the evidence now tends to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  To this 
extent, the appeal is allowed.

II.  Service Connection - CFS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2002).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2002).

VA's criteria for diagnosing CFS appear in 38 C.F.R. § 4.88a, 
and were revised effective July 15, 1995.  (A new Diagnostic 
Code 6354 was also established so that once service 
connected, disability ratings might be uniformly 
effectuated.)  Specifically, the pertinent VA regulation 
concerning the diagnosis of CFS reads as follows:

(a) For VA purposes, the diagnosis of CFS 
requires:

(1) New onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2) The exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3) Six or more of the following:

(i)	Acute onset of the condition, 
(ii)	Low grade fever, 
(iii)	Nonexudative pharyngitis, 
(iv)	Palpable or tender cervical or 
axillary lymph nodes, 
(v)	Generalized muscle aches or 
weakness, 
(vi)	Fatigue lasting 24 hours or longer 
after exercise, 
(vii)	Headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state), 
(viii)	Migratory joint pains, 
(ix)	Neuropsychologic symptoms
(x)	Sleep disturbance.

38 C.F.R. § 4.88a (2002).

The veteran claims, as evidenced in numerous written 
statements and at his June 1999 hearing, that while in 
serving in the Persian Gulf War, he was exposed to various 
chemicals, and that since being exposed to these chemicals, 
he now suffers from, among various ailments, aching joints, 
fatigue, headaches, memory loss, and sleep disturbances.  In 
a written statement of September 1999, the veteran also 
indicated that prior to leaving for Saudi Arabia during the 
fall of 1990, he was given many vaccinations.  After 
arriving, he was given more injections.  He noted that almost 
immediately after receiving his shots, he felt exhausted, 
experienced headaches, and had extreme aches and pains in his 
joints and muscles.  He noted that these symptoms never 
subsided.  He further noted that when the operation changed 
from Desert Shield to Desert Storm, he was forced to take 
pills and have more shots for immunization, and he was 
informed that this would help in preventing major side 
effects of chemical exposure.  He indicated that after all 
these immunizations, his body did not take too kindly to the 
shots or pills.  He reported that, during the ground war, he 
had diarrhea, joint and muscle aches, headaches, and fatigue.  
He further noted that, when he returned to the United States, 
he still had diarrhea, joint and muscle aches, headaches, 
tiredness, memory loss, and pustules (on his hands, feet, and 
tongue), and that his symptoms progressively have gotten 
worse.  In support of his claims, he submitted numerous 
articles addressing the effects of botulism toxoid vaccine, 
anthrax vaccine, and Pyridostigmine bromine pill.  

Based on a review of the evidence and resolving reasonable 
doubt in favor of the veteran, the Board concludes that a 
grant of service connection, on a direct basis, is warranted 
for CFS with aching joints, muscle fatigue, fatigue, 
headaches, neuropsychological symptoms of memory loss, and 
sleep disturbances.  This is so because competent medical 
evidence has been presented to show that the veteran has CFS 
that likely began during service, and that the veteran's 
symptoms of aching joints, muscle fatigue, fatigue, 
headaches, neuropsychological symptoms of memory loss, and 
sleep disturbances, have been attributed to CFS.  Simply put, 
the Board finds that a December 2002 VA medical opinion 
reflects that the veteran's CFS and associated symptoms are 
related to service, and that such opinion was formed after a 
review of the entire record, and is supported by a discussion 
of the veteran's history of related complaints, including 
documentation in service and complaints thereafter.

The record shows that the veteran has repeatedly complained 
of having had aching joints, fatigue, headaches, memory loss, 
and sleep disturbances since serving in the Southwest Asia 
theater during the Persian Gulf War.  The veteran made these 
complaints during service after April 1991, at outpatient 
visits and examinations, in written statements, and during 
his hearing before a VLJ.

A May 1991 private treatment report indicates that the 
veteran was seen for complaints of fatigue and diarrhea.  The 
assessment was possible gastroenteritis obtained in Saudi 
Arabia.

VA outpatient treatment reports show that, in February 1997, 
his complaints included sleeping 14 - 20 hours a night.  The 
assessments included fatigue.  

Correspondence from a VA environmental physician, dated in 
April 1997, indicates that the veteran had participated 
recently in a Persian Gulf Registry examination, and that no 
significant medical diagnoses were found at the time.  The 
physician noted that the diagnoses included fatigue that may 
be related to excessive somnolence.  It was noted that a 
final diagnosis with respect to excessive somnolence may 
become apparent after sleep studies to rule out sleep apnea.

When examined by VA in May 1997, the veteran reported that he 
had had no problems with fatigue prior to leaving for the 
Persian Gulf War.

At a VA neurological examination in May 1997, the veteran 
reported that short-term memory loss had been problematic for 
the past six years.  He also gave a history of having been 
hypersomnolent since 1991.  He complained that his sleep 
problems had been problematic for the previous six years.  
The assessments included short-term memory loss since 1991 of 
uncertain etiology, perceived cognitive impairment since 1991 
- uncertain etiology, and hypersomnolence of unknown etiology 
since 1991.  The examiner opined that the veteran had 
multiple vague complaints that were consistent with the 
syndrome seen in Persian Gulf veterans.  The examiner further 
opined that this syndrome had been labeled as Persian Gulf 
syndrome due to the absence of any clinical data that might 
assist with diagnosing a disease of a particular organ 
system.

A statement from the veteran's wife, dated in May 1997, 
indicates that during visits in February 1992, May 1992, and 
1993, she noticed that the veteran was always tired and was 
not remembering things.  She further noted that since 
separation from service, the veteran was even more tired.  

The wife also indicated in her statement of May 1997 that 
during a visit in February 1992, she noticed that the veteran 
had slept about 10 to 12 hours a day.  During a visit in 
April 1992, she noted that the veteran kept his long sleeping 
hours.  She further noticed that the veteran continued to 
have sleep problems in 1993 and 1994, and that these sleeping 
problems had continued in 1997.

A statement from the veteran's mother, dated in June 1997, 
indicates that, when the veteran visited home in the summer 
of 1993, he was tired and lay around a lot.  She noted that 
when he returned home, 1994-1995, he was tired and fatigued, 
and he was always lying down on the floor or couch.  She 
noted that the veteran would fall asleep immediately and had 
a hard time getting up.  She stated that his enthusiasm, 
energy, and motivation were practically gone.  She stated 
that during October 1995 to December 1996, the veteran's 
fatigue increased.  His mother also noted that, during 
December 1996, the veteran had memory problems.

When examined by VA in August 1997, the veteran reported that 
his headaches began in 1991, that he had them one to three 
times per week, and they lasted all day.  He also reported 
that, in 1991, his fatigue began and he first noticed his 
memory loss.  Examination revealed that the veteran's head 
was atraumatic and normocephalic.  The diagnoses included 
complaints of memory loss as described; chronic, recurrent 
headaches, not otherwise specified, and chronic fatigue.

Correspondence from a private physician, dated in 
August 1999, indicates that the veteran had had significant 
complaints of fatigue and seemed to meet the criteria for 
CFS.  The physician opined that the etiology was not clear.

Thereafter, based on the various findings of record, the 
question arose as to whether the veteran's "fatigue" was 
the result of a known clinical diagnosis, including CFS, or 
whether such symptomatology could not be attributed to any 
known clinical diagnosis.  Given that an examination was 
necessary to determine whether the veteran had objective 
evidence of fatigue, whether he had CFS, or whether he had 
chronic fatigue as a manifestation of an undiagnosed illness, 
the Board, in part, remanded the case for additional 
development in August 2000.

Pursuant to the Board's August 2000 remand, a VA examination 
was conducted in April 2002.  After reviewing the claims 
files and eliciting the veteran's history, the examiner 
provided assessments including aching joints and muscles of 
unknown etiology, CFS, headaches that could be secondary to 
sinus problems, and memory loss of unknown etiology.  

Similarly, a VA neurologist in July 2002 reviewed the claims 
files and elicited the veteran's history.  The impression was 
headaches with a character at times consistent with migraine; 
however, it was also at times of a character consistent with 
tension type headaches, and possible headaches related to 
sinusitis in some instances.

Pursuant to the Board's August 2000 remand, a VA examination 
was also conducted in June 2002.  At the examination, the 
veteran gave a detailed history of his fatigue problems.  The 
examiner opined that to make a CFS diagnosis, by the criteria 
supplied, the veteran did not meet the criteria and did not 
have CFS; however, the veteran did have fatigue and the 
etiology remained undiagnosed.  

Based on the conflicting assessments made in April 2002 and 
July 2002, the RO ordered another VA examination to clarify 
whether the veteran indeed had CFS.  Such an examination was 
conducted in December 2002.  The veteran's detailed history 
during service and since separation was noted.  The veteran 
described his symptoms and their effect since leaving Desert 
Storm.  Examination findings revealed that the acute onset of 
the condition was from both the aching joints and muscle pain 
following immunization and the Southwest Asia service, as 
described by the veteran's history.  The veteran had 
generalized aches, and weakness as well as muscle aches and 
weakness.  He had chronic fatigue lasting 24 hours or longer.  
He had headaches that were not classified as migraine.  He 
had no aura.  He had migratory joint pains, varying between 
the knees.  The veteran had neuropsychological symptoms; he 
was forgetful.  He had had no identifiable cause as far as 
his memory problems.  He also had difficulty with his sleep 
patterns.  He had rather marked somnolence, was very sleepy, 
and never felt rested after even a full night's sleep.  The 
examiner noted that the date the diagnosis was established 
was not clarified, but that symptoms dated back to the era of 
October 1990 to May 1991, when the veteran participated in 
Desert Storm.  The examiner noted that the veteran had been 
seen by a private physician who provided the opinion that the 
veteran had met the criteria of CFS. 

The December 2002 VA examiner also opined that the veteran 
met the requirements of CFS as outlined in the examination 
report.  The examiner opined that, after having reviewed the 
private physician's statement, VA opinions of April 2002 and 
July 2002, the veteran did in fact have CFS.  The examiner 
also explained that it was not the examiner's impression that 
the June 2002 VA examiner did not think that the veteran did 
not have CFS but that the veteran did not have enough of the 
criteria to fulfill six of the requirements.  The December 
2002 disagreed and indicated that the veteran did meet the 
requirements of CFS as evidenced in the detailed examination 
report which, in summary, reflected that the veteran's CFS is 
comprised of generalized aches and weakness, muscles aches 
and weakness, headaches, migratory joint pains between knees 
to hips to elbows to hands, forgetfulness, and sleep 
disturbances.

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, the Board concludes that a 
grant of service connection for CFS is warranted.  Simply 
put, the Board finds that, although there was some suggestion 
that the veteran may not have met the requirements for a 
diagnosis of CFS by one VA examiner, the records do show that 
a private physician and a different VA examiner determined 
otherwise.  Significantly, the December 2002 examiner also 
attributed symptoms of CFS to events in service, and 
indicated that the onset of CFS occurred in service. 

In summary, despite evidence suggesting that the veteran did 
not meet the criteria for a diagnosis of CFS, the evidence 
equally suggests that the veteran has CFS with aching 
joints/muscle fatigue, fatigue, headaches, neuropsychological 
symptoms of memory loss, and sleep disturbances, which is due 
to service.  Absolute certainty is not required.  38 C.F.R. 
§ 3.102.  Consequently, the Board finds that the evidence 
regarding a link between current disability and military 
service is in relative equipoise.  As noted above, with 
resolution of doubt in the veteran's favor, it may be 
concluded that the veteran's symptoms of aching joints/muscle 
fatigue, fatigue, headaches, neuropsychological symptoms of 
memory loss, and sleep disturbances, have been attributed to 
CFS that is attributable to active military service.  
38 U.S.C.A. § 5107 (West 2002).  Therefore, service 
connection for CFS is warranted.  

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which information or 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

It is the Board's conclusion that this law does not preclude 
the Board from proceeding at this time to a final 
adjudication of the veteran's claim to reopen and claim of 
service connection for CFS.  The Board finds that further 
action by the RO in accordance with the VCAA is not necessary 
with respect to these two issues because of the grant of the 
benefits sought.  Consequently, adjudication of these two 
claims without referral to the RO for additional 
consideration under the new law poses no risk of prejudice to 
the veteran.


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection on a 
direct basis for mechanical low back pain and knee disability 
is granted.

Service connection for CFS manifested by aching joints/muscle 
fatigue, fatigue, headaches, neuropsychological symptoms of 
memory loss, and sleep disturbance is granted.


REMAND

As noted above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and of which information or evidence, if any, the veteran is 
expected to obtain and submit, and of which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio, 16 Vet. App. at 187.

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the VCAA 
relative to the following claims:  service connection for 
mechanical low back pain and knee disability on a direct 
basis, service connection for diarrhea on a direct basis, 
service connection for diarrhea as a chronic disability 
resulting from an undiagnosed illness, service connection for 
disability other than CFS manifested by headaches on a direct 
basis, service connection for disability other than CFS 
manifested by memory loss on a direct basis, and service 
connection for disability other than CFS manifested by sleep 
disturbance on a direct basis.

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claims of service 
connection, particularly the information or evidence required 
of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In this regard, although 
the RO sent the veteran a letter in May 2003 informing him of 
the passage of the VCAA and providing him information with 
respect to a claim to reopen, the RO did not specifically 
mention what it would take to substantiate the veteran's 
service connection claims.  See Quartuccio, 16 Vet. App. at 
187.

With respect to the issue of service connection for 
mechanical low back pain and knee disability on a direct 
basis, despite acquiring VA examinations in 2002 and 2003, 
the Board finds that these VA examinations are inadequate 
because they lack a medical nexus opinion as to the medical 
probabilities that any currently diagnosed back or knee 
disability is related to military service.  Moreover, with 
respect to the issues of service connection for disability 
other than CFS manifested by headaches on a direct basis, 
service connection for disability other than CFS manifested 
by memory loss on a direct basis, and service connection for 
disability other than CFS manifested by sleep disturbance, an 
examination is necessary to determine whether the veteran has 
any of these disabilities separate from his CFS, and whether 
any such disability is related to service.  Therefore, to 
satisfy VA's duty to assist the veteran in developing facts 
pertinent to the claims, a new examination is necessary to 
better evaluate the veteran's claims of service connection.  
Given the absence in the record of a medical nexus opinion, 
the Board finds that a remand is required to obtain one.  
38 C.F.R. § 19.9 (2002).

For these reasons, the Board will remand this case for 
compliance with the notice and duty-to-assist provisions 
contained in the VCAA and to ensure the appellant has had 
full due process of law with respect to the claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for service 
connection, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for a VA orthopedic examination.  
Provide the examiner with the following 
instructions:

Please determine the nature and 
etiology of any currently diagnosed 
back or knee disability.  The 
examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed back or knee disability 
originated in, or is otherwise 
traceable to, military service.  
(The examiner should note that the 
veteran's service medical records 
which reflect assessments of pulled 
muscles and left knee soft tissue 
pains; assessment of low back strain 
in June 1991, assessment of 
mechanical low back pain in October 
1991, and assessment of resolving 
low back pain in November 1991.  The 
examiner should also note the 
veteran's post-service December 1995 
VA impressions of overuse syndrome 
of the knees and intermittent low 
back pain, and April 2002 VA 
assessments of chronic low back 
strain, and chronic knee strain.)  
The claims files, along with all 
additional evidence obtained 
pursuant to the requests above, 
should be made available to the 
examiner for review.  

3.  After the development requested in 
paragraph 1 above has been completed to 
the extent possible, the RO should 
schedule the veteran for a general VA 
examination, and provide the examiner 
with the following instructions:

Please determine whether the veteran 
has a current diagnosis of a 
disability other than chronic 
fatigue syndrome manifested by 
headaches, memory loss, or sleep 
disability.  The examiner should 
determine the correct diagnosis(es) 
and provide an opinion as to the 
medical probabilities that any 
currently diagnosed disability other 
than chronic fatigue syndrome 
manifested by headaches, memory 
loss, or sleep disability originated 
in, or is otherwise traceable to, 
military service.  (The examiner 
should also note the veteran's post-
service April 1997 VA diagnosis of 
excessive somnolence; May 1997 VA 
assessments of hypersomnolence of 
unknown etiology since 1991, short-
term memory loss since 1991 of 
uncertain etiology; April 2002 VA 
assessments of headaches, memory 
loss, etiology unknown, excessive 
sleepiness etiology unknown; June 
2002 VA diagnosis of headaches, 
probably related to sinusitis, July 
2002 VA impression of headaches with 
a character at times consistent with 
migraine, but also at times 
consistent with tension type 
headaches, possible headaches 
related to sinusitis in some 
instances; December 2002 VA 
impression of CFS.)  The claims 
files, along with all additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the examiner for 
review.  

4.  After complying with the notice and 
duty-to-assist provisions of the VCAA, 
the RO should re-adjudicate the claims.  
If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in February 2003.  38 C.F.R. 
§ 19.31 (2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


